United States District Court
Northem District of Califomia

Unth

\OOQ\!O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

MAY- -1 2019 C@f\

SUSAN Y. SOONG
UNITED STATES DISTRICT COURT CLERK, U. S. DiSTR|CT COURT
` NORTH DISTR|CT OF CAL|FORN|A

NORTHERN DISTRICT OF CALIFORNIA

CV §MNB 0 1 1 3 MISC

J. Anthony Vittal, bar number 063088 ORDER TO SHOW CAUSE RE do
SUSPENSION FROM MEMBERSHIP
IN GOOD STANDING OF THE BAR
OF THE COURT

IN THE MATTER OF

 

 

TO: J. Anthony Vittal, bar number 063088

The State Bar of Califomia has notified the United States District Court for the Northem District of
Califomia that, effective March 18, 2019, you have become ineligible to practice law in the State of
Califomia following disciplinary action. Under this Court’s Civil Local Rule l 1-7, this status change may
render you ineligible for continued active membership in the bar of the Northern District of Califomia.

Effective the date of this order, your membership in the bar of this Court is suspended on an interim
basis pursuant to Civil Local Rule l 1-7(b)(l). On or before June 5, 2019, you may file a response to this
Order meeting the requirements of Civil Local Rule ll-7(b)(2), which may be viewed on the Court’s
website at cand.uscouns.gov. If you fail to file a timely and adequate response to this Order, you will be
suspended from membership without further notice.

If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
to active membership in the State Bar of Califomia, you may apply for reinstatement pursuant to Civil
Local Rule ll-7(b)(3). The Clerk shall close this tile on or after June 5, 2019 absent further order of this
Court.

IT IS SO ORDERED.

D'ated: May 1, 2019

 

JAMES D TO
United St es District Judge

.-1lt0r/zc’_v~di.rc'i/.vli/re ().S`C"
rev_ l /-]'.\'

 

